66 So.3d 410 (2011)
JACKSONVILLE SHERIFF'S OFFICE/CITY OF JACKSONVILLE RISK MANAGEMENT, Appellants,
v.
Gerald SMITH, Appellee.
No. 1D11-2744.
District Court of Appeal of Florida, First District.
August 4, 2011.
Wendy L. Mummaw, Assistant General Counsel, Office of General Counsel, Jacksonville, for Appellants.
Kelli Biferie Hastings of Bichler, Clelland, Oliver, Kelley, Hastings, Longo, Spears, and Parrish, PLLC, Maitland, for Appellee.
PER CURIAM.
Upon review of Appellants' response to this Court's show cause order entered June 1, 2011, the Court DISMISSES this appeal for lack of jurisdiction. In the order, the Judge of Compensation Claims (JCC) found the statute of limitations did not bar Claimant's petition for benefits and indicates all other issues will be heard at a subsequent proceeding. Accordingly, the order is not a final order because it does not dispose of all matters presented to the JCC for adjudication. See, e.g., Emro Marketing v. Schwier, 670 So.2d 1141 (Fla. 1st DCA 1996); Bradley v. Hurricane Restaurant, 652 So.2d 443 (Fla. 1st DCA 1995). Further, the order is not an appealable non-final order because it does not contain the certification required by Florida Rule of Appellate Procedure 9.180(b)(1)(C). See, e.g., Landry v. AMS Staff Leasing, 993 So.2d 1071 (Fla. 1st DCA 2008); Sun Sentinel & Tribune Co. v. Petrovich, 744 So.2d 1056 (Fla. 1st DCA 1999); Cadco Builders, Inc. v. Roberts, 712 So.2d 457 (Fla. 1st DCA 1998). Cf. City of Fort Lauderdale v. St. Louis, 917 So.2d 224 (Fla. 1st DCA 2005).
WOLF, THOMAS, and CLARK, JJ., concur.